DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, are drawn to a process, classified in G03F7/38.
II. Claims 15-20, are drawn to an apparatus, classified in H01L21/67389.
The inventions are independent or distinct, each from the other because:
Inventions I, and II, are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification, and
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DABORAH CHACKO-DAVIS whose telephone number is (571)272-1380. The examiner can normally be reached 9:30AM-6:00PM EST Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 26, 2022.